*700MEMORANDUM**
Barbara Deane Long appeals the 51-month sentence imposed following her guilty plea conviction for bank robbery in violation of 18 U.S.C. § 2113(f). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We review de novo the district court’s interpretation of the sentencing guidelines, United States v. Hughes, 282 F.3d 1228, 1230 (9th Cir. 2002), review for clear error the factual basis for the district court’s sentencing decision, United States v. Parish, 308 F.3d 1025, 1029 (9th Cir.2002), and review for abuse of discretion the district court’s application of the Guidelines to a particular set of facts, United States v. Hicks, 217 F.3d 1038, 1047 (9th Cir.2000). We affirm.
Contrary to Long’s contention, the district court did not err by applying the two-level enhancement under U.S.S.G. § 2B3.1(b)(2)(F). During one robbery Long instructed a teller to “Give me $500 and don’t say anything. I have my partner waiting outside with a gun.” During another robbery, Long said, “Don’t say anything for fifteen minutes or you and I both won’t go back safe,” and “I’ve got a gun and I’m going to kill you both.” These statements were sufficient under the circumstances to “instill in a reasonable person, who is a victim of the offense, a fear of death,” as a threat to his or her life. U.S.S.G. § 2B3.1(b)(2)(F); see also id. at cmt. 6. (observing that “the defendant does not have to state expressly his intent to kill the victim in order for the enhancement to apply.”)
Long’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.